UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4331


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IRVIN HANNIS CATLETT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:10-cr-00101-RWT-1)


Submitted:   November 30, 2012             Decided:   December 11, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irvin Hannis Catlett, Jr., Appellant Pro Se. Gregory Robert
Bockin, Assistant United States Attorney, Baltimore, Maryland;
Frank Phillip Cihlar, Gregory Victor Davis, Mark Sterling
Determan, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal jury convicted Irvin Hannis Catlett, Jr., of

conspiracy to defraud the Internal Revenue Service, in violation

of   18   U.S.C.     §    371     (2006);      ten       counts       of    aiding         in   the

preparation     of   false       tax    returns,         in    violation        of    26    U.S.C.

§ 7206(2)    (2006);      and     corruptly         endeavoring            to   obstruct        the

administration       of   the     internal          revenue       laws     and       aiding     and

abetting,    in    violation       of    18    U.S.C.         §   2   (2006),         26    U.S.C.

§ 7212(a) (2006).          The district court sentenced Catlett to a

total of 210 months of imprisonment and he now appeals.                                    For the

reasons that follow, we affirm.

            Catlett       argues        that       the    district         court      erred      in

denying his requests for continuances at various stages of the

trial.    We review a district court’s denial of a continuance for

abuse of discretion.             See United States v. Williams, 445 F.3d

724, 738-39 (4th Cir. 2006).               However, “even if such an abuse is

found,    the   defendant        must     show      that       the    error      specifically

prejudiced      [his]     case     in    order       to       prevail.”          Id.       at   739

(internal quotation marks and citation omitted).                                 We conclude

that the district court did not abuse its discretion in denying

Catlett’s requests.

            Catlett       also     argues      that       the      Government         committed

prosecutorial misconduct by unfairly intimidating witnesses and

committing various other improper acts.                           To succeed on a claim

                                               2
of   prosecutorial      misconduct,     a       defendant     must     show       that    the

government’s      “conduct     prejudicially            affected     his        substantial

rights so as to deprive him of a fair trial.”                      United States v.

Scheetz, 293 F.3d 175, 185 (4th Cir. 2002).                           “In reviewing a

claim   of   prosecutorial        misconduct,           we   review    the        claim    to

determine     whether    the      conduct       so   infected        the        trial    with

unfairness as to make the resulting conviction a denial of due

process.”     Id. (internal quotation marks and citation omitted).

After reviewing the record, we conclude that the Government did

not commit misconduct.

             Catlett next argues that the district court prejudiced

him by asking the potential jurors whether they had any strong

views of the tax laws during voir dire, and that the district

court was biased against him.            As Catlett did not raise the voir

dire issue below, we review this argument for plain error.                                See

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,

731-32 (1993).      To meet this standard, Catlett must demonstrate

that there was error, that was plain, and that affected his

substantial rights.         Id.     Moreover, even if Catlett demonstrates

plain error occurred, this court will not exercise discretion to

correct   the    error   “unless      the       error    seriously      affect[s]         the

fairness,       integrity      or     public         reputation            of      judicial

proceedings.”        Id.     (internal          quotation     marks        and     citation

omitted).       We have reviewed the record and the relevant legal

                                            3
authorities and conclude that the district court did not commit

plain error in conducting voir dire.                      In addition, we conclude

that Catlett has failed to demonstrate that the district court

was biased against him.               See United States v. Cherry, 330 F.3d

658, 665 (4th Cir. 2003).

              Catlett also argues that the district court erred in

refusing      his    proposed      jury     instruction     on     the    definition       of

reasonable doubt.              However, the district court did not err as

“[i]t is well settled in this circuit that a district court

should not attempt to define the term ‘reasonable doubt’ in a

jury instruction absent a specific request for such a definition

from the jury.”           United States v. Oriakhi, 57 F.3d 1290, 1300

(4th Cir. 1995) (citation omitted).

              Next,      Catlett      argues       that   there     was        insufficient

evidence      to    support     the   conspiracy      conviction.           We    review    a

district court’s decision to deny a Fed. R. Crim. P. 29 motion

for a judgment of acquittal de novo.                      United States v. Smith,

451 F.3d 209, 216 (4th Cir. 2006).                   A defendant challenging the

sufficiency         of   the    evidence     faces    a    heavy    burden.         United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                   The

verdict of a jury must be sustained “if, viewing the evidence in

the   light    most      favorable     to    the    prosecution,         the    verdict    is

supported by ‘substantial evidence.’”                      Smith, 451 F.3d at 216

(citations omitted).             Substantial evidence is “evidence that a

                                              4
reasonable       finder       of   fact     could       accept        as        adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           Id. (internal quotation marks and citation

omitted).    Furthermore,          “[t]he    jury,      not     the     reviewing      court,

weighs     the    credibility        of     the    evidence        and          resolves       any

conflicts in the evidence presented.”                    Beidler, 110 F.3d at 1067

(internal quotation marks and citation omitted).                                “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                   Id. (internal quotation marks

and citation omitted).

            In     order      to   demonstrate         conspiracy          to    defraud       the

United   States,        the    Government        had    to      demonstrate         “(1)       the

existence    of    an    agreement,       (2)     an   overt      act      by    one   of      the

conspirators in furtherance of the objectives, and (3) an intent

on the part of the conspirators to agree as well as to defraud

the   United      States.”         United    States        v.    Gosselin         World     Wide

Moving, 411 F.3d 502, 516 (4th Cir. 2005) (internal quotation

marks and citation omitted).                 However, the Government is not

required    to    make     this    showing       through      direct       evidence       as    “a

conspiracy may be proved wholly by circumstantial evidence,” and

therefore may be inferred from the circumstances presented at

trial.      United States v. Burgos, 94 F.3d 849, 858 (4th Cir.

1996) (en banc).          Our review of the record leads us to conclude



                                             5
that the Government presented overwhelming evidence of Catlett’s

guilt of the offenses of conviction.

            Catlett            also      challenges              the      district       court’s

calculations       under       the    Sentencing         Guidelines.             Specifically,

Catlett contends that the district court erred in enhancing the

base offense level for obstruction of justice and in calculating

his    criminal        history       category.           In      reviewing       the    district

court’s     calculations           under     the        Guidelines,        we    “review       the

district    court’s          legal    conclusions           de    novo     and    its    factual

findings for clear error.”                  United States v. Manigan, 592 F.3d

621, 626 (4th Cir. 2010) (internal quotation marks, alteration,

and citation omitted).                We will “find clear error only if, on

the entire evidence, we are left with the definite and firm

conviction       that    a     mistake     has       been     committed.”         Id.    at    631

(internal quotation marks and citation omitted).

            Under        U.S.        Sentencing         Guidelines         Manual       (“USSG”)

§ 3C1.1 (2011), a district court applies a two-level enhancement

in    offense    level       if    the   defendant          attempted       to    obstruct      or

impede     the    administration            of       justice       with    respect      to    the

prosecution       of     the      offense    of       conviction          and    that    conduct

related     to    the     conviction         or       any     relevant      conduct.           The

Guidelines       specify       that      committing         perjury        constitutes        such

conduct.         See    USSG      § 3C1.1        cmt.    n.4(B).           In    addition,      in

calculating a defendant’s criminal history under the Guidelines,

                                                 6
a district court shall add three points for each prior sentence

of    imprisonment          exceeding      one      year      and        one    month.            USSG

§ 4A1.1(a).       “A sentence imposed more than fifteen years prior

to the commencement of the instant offense is not counted unless

the   defendant’s          incarceration       extended         into      this       fifteen-year

period.”        USSG       § 4A1.1    cmt.    n.1.           Here,       the    district         court

correctly enhanced Catlett’s offense level for obstruction of

justice and correctly calculated Catlett’s applicable criminal

history category under the Guidelines.

            Catlett next argues that his conviction for corruptly

endeavoring       to       obstruct    the     administration              of       the       internal

revenue    laws       is    barred    by     the    statute         of    limitations.             As

Catlett failed to raise this issue before the district court, we

review this argument for plain error.                           See Olano, 507 U.S. at

731-32.         “In    order     to     prove       a    violation             of    26       U.S.C.[]

§ 7212(a),       the       government        must       prove    that          the        defendant:

1) corruptly;         2)    endeavored;        3)       to    obstruct          or    impede       the

administration of the Internal Revenue Code.”                              United States v.

Wilson, 118 F.3d 228, 234 (4th Cir. 1997) (internal quotation

marks     and    citation       omitted).               The     applicable           statute        of

limitations is six years, and commences on the date of the last

corrupt    act.        See     id.    at     236    (citing       26      U.S.C.          §   6531(6)

(2006)).        We have thoroughly reviewed the record and conclude

that the statute of limitations did not bar Catlett’s conviction

                                               7
on this count.         In addition, we have reviewed Catlett’s other

arguments and conclude that they lack merit.

              We    therefore    affirm     the   judgment     of    the    district

court.   We        further   deny     Catlett’s      motions    to     vacate     the

convictions and to reconsider our prior order denying his motion

to   compel    production       of   the   record.     We   dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           8